AES LICENSE AND ROYALTY AGREEMENT This Product License and Royalty Agreement (the "Agreement") is between Health Education Corporation DBA NutraNomics a Utah company having its principal place of business at 9314 South West, Sandy, Utah (the "Company" ), and Tracy Gibbs an individual having his residence at West Marblewood Dr, Riverton Utah ("Owner") RECITALS A. Company is engaged in the business of marketing and selling dietary supplement, bulk powders and other health related products. B. Owner has patented a unique assimilation enhancing compound and modality. C. Company, and Owner desire to enter into a product license and supply relationship whereby Owner offers to Company a patented product along with various products and product formulations that will be produced by owner and that Company may need from time to time and can market as part of its business. AGREEMENT SECTION 1. PRODUCT DEVELOPMENT Offer License of Patented AES® Formulations and Products. Owner agrees to offer to Company, Its patented AES formula for use in products produced by various suppliers which Company may choose to purchase (Appendix A) From time to time, as well as certain health and nutritional product formulations (the " Formulations
